Case 1:20-cr-00055-TH-ZJH Document 176 Filed 04/06/21 Page 1 of 1 PageID #: 937




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION


 UNITED STATES OF AMERICA                         §
                                                  §
 v.                                               §
                                                  §         CRIMINAL NO. 1:20-CR-55-TH
 JOSHUA WHISNEANT (9)                             §



                ORDER ADOPTING REPORT AND RECOMMENDATION OF
                       UNITED STATES MAGISTRATE JUDGE

        This case is referred to the Honorable Zack Hawthorn, United States Magistrate Judge, for

 all pretrial matters. The court has received and considered the Report and Recommendation of the

 magistrate judge (Doc. No. 169), which recommends denying Defendant Joshua Whisneant’s

 “Motion to Dismiss” (Doc. No. 124). No objections have been filed to the Report and

 Recommendation, and the time for doing so has passed. 28 U.S.C. § 636(b)(1)(C); FED. R. CRIM.

 P. 59(b)(2).

        It is, therefore, ORDERED that the magistrate judge’s Report and Recommendation

 (Doc. No. 169) is ADOPTED; Defendant Joshua Whisneant’s “Motion to Dismiss” (Doc. No.

 124) is DENIED.


        SIGNED this the 6 day of April, 2021.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
